                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                                 CASE NO: 2:16-cr-111-FtM-38MRM

MICHELLE ELIZABETH GLADYS


                                         ORDER

       This matter comes before the Court on the Unopposed Motion by the United States

for Reduction in Sentence Pursuant to Fed. R. Crim. P. 35(b) (Doc. #53) filed on October

17, 2018. The government moves the Court to reduce the sentence of the defendant

arguing she has provided substantial assistance in other matters to the extent that a time

served sentence is appropriate.

       Defendant was sentenced on September 25, 2017, to thirty-three (33) months of

imprisonment. Her projected release date from the Bureau of Prisons is March 21, 2019.

Defense counsel does not object to the relief requested. After considering the motion,

the Court will grant the reduction in sentence.

       Accordingly, it is now ORDERED:

       The Unopposed Motion by the United States for Reduction in Sentence Pursuant

to Fed. R. Crim. P. 35(b) (Doc. 53) is GRANTED. An amended judgment reflecting a

sentence of time served will be issued under separate cover.

       DONE AND ORDERED at Fort Myers, Florida, this October 18, 2018.




Copies: Counsel of Record
